72 F.3d 134
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Craig Scott KELTNER, Appellant.
No. 95-3322.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 15, 1995.Decided Dec. 15, 1995.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Craig Scott Keltner takes this interlocutory appeal from the district court's1 order denying his motion to dismiss a second superseding indictment.  Keltner was charged with, inter alia, violating 26 U.S.C. Sec. 6050I(f)(1)(C) for structuring the purchase of a 1986 Corvette to avoid Internal Revenue Service reporting requirements for cash transactions.  On appeal, Keltner argues the uncontested civil forfeiture of the Corvette bars his current prosecution on Double Jeopardy grounds.  This argument, however, is foreclosed by our recent opinion in United States v. Clementi, No. 95-2079, slip op.  (Dec. 1, 1995).


2
Accordingly, the judgment is affirmed.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas